In re City of Natchitoches Police Dept, et al.; Natchitoches City of; — Defendants); Applying for Writ of Certiorari and/or Review, Parish of Natchitoches, 10th Judicial District Court Div. A, No. 78,525-A; to the Court of Appeal, Third Circuit, No. CA 06-1387.
Writ granted. The judgment of the trial court is reinstated; the judgment of the court of appeal is reversed. The decision of the Board to terminate employment was made in good faith for legal cause.
CALOGERO, C.J., would grant and docket.